DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020, 6/26/2020, 6/26/2020, and 4/6/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because items or components within 10, 11, and 12 are indiscernible and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over De Rossi et al. US 2010/0321633 herein referred to as De Rossi in view of Divo WO 2007/122304 herein referred to as Divo. An English Machine translation is provided for the foreign patent publication.
	Regarding claim 1, De Rossi discloses a progressive addition lens (see at least Par 4, optical power that varies continuously between two areas of the lens; see at least Par 31, 40, the progressive lenses that are considered has a complex surface shape... The addition of the lens is then defined as the difference between the mean sphere values of the anterior surface at the points NV and FV) comprising: a fit point located 4mm above a prism reference point of the lens (see at least Par 33-34, Par 39, the prism reference point, denoted by O, associated with a prism value of the lens.. . a fitting cross, denoted by FC, which serves for vertically adjusting a position of the lens... the point O is the center of this coordinate system, the point FC having as coordinates X=0 and Y=4 mm; 'above' as shown in Fig. 1A); a reading reference point located 10mm below said prism reference point (see at least Fig. 1A; Par 36, 39, a near-vision reference point, denoted by NV, which is associated with an optical power value suitable for correcting the wearer's vision when he is looking at a near object.. .the near vision point NV having as vertical coordinate Y=-14 mm, illustrated in figure 1a-5a); and a distance vision zone extending upward from said fit point having zero addition power (para [0039], the point FC having as coordinates X=0 and Y=4 mm, the far-vision point FV having as coordinates X=0 and Y=8 mm; illustrated in figures 1a-5a showing power 0.00 as denoted by dashed power lines); and a distance vision zone extending upward from said fit point having zero addition power (see at least Par 39, the point FC having as coordinates X=0 and Y=4 mm, the far-vision point FV having as coordinates X=0 and Y=8 mm; illustrated in figures 1a-5a showing power 0.00 as denoted by dashed power lines).
	De Rossi does not explicitly disclose a reference point located 2.5 mmm nasal thereof. 
	However, within a similar progressive lens endeavor, Divo teaches a reference point located 2.5 mmm nasal thereof (see at least Page 10, the near vision point VP; this point is off-center on the nasal side by 2 to 3 mm and the distance separating it from the mounting cross 11). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the reading reference point located 2.5mm nasal thereof of Divo in the lens of De Rossi, because the disclosure of Divo would have allowed an optician to properly center a lens (Page 10, These points in fact define an optical reference system of the lens that subsequently allows an optician to properly center it against a pupil of a wearer's eye, so that it performs the functions better).
	Regarding claim 2, De Rossi discloses wherein the lens has a maximum addition power of at least 0.25 at said reading reference point (see at Fig 1a, showing a power of 0.75 at NV); wherein said fit point is at least 9mm above a 0.5 magnification isocurve of the lens (see at least Fig 1a, the fit point at +4mm, and the 0.5 diopter line at about -6.5 mm).
	Regarding claim 3, De Rossi discloses wherein the lens has a maximum addition power of up to, and including, 3.00 at said reading reference point (see at least Par 28, other progressive ophthalmic lenses according to the invention having additions equal to 1.5 diopters, 2.0 diopters, 2.5 diopters and 3.0 diopters); wherein said fit point is at least 5mm above a 0.5 magnification isocurve of the lens (see at least figure 1a, the fit point at +4mm, and the 0.5 diopter line at about -6.5 mm). 
	Regarding claim 4, De Rossi discloses wherein said fit point is between 5mm and 9mm above a 0.5 magnification isocurve of the lens (see at least Fig 5a, the fit point at +4mm, and the 0.5 diopter line at about -3 mm).
	Regarding claim 5, De Rossi discloses wherein the lens has a maximum addition power of at least 1.00 at said reading reference point (see at least Par 28, other progressive ophthalmic lenses according to the invention having additions equal to 1.5 diopters, 2.0 diopters, 2.5 diopters and 3.0 diopters); wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens (see at least Par 60, by adapting the optical power value or the astigmatism value at the far-vision reference point; illustrated in figure 1 showing the 0.5 diopter isocurve not extending above the fit point FV).
	Regarding claim 6, De Rossi discloses wherein the lens has a maximum addition power up to, and including, 2.00 at said reading reference point (see at least Par 28, other progressive ophthalmic lenses according to the invention having additions equal to 1.5 diopters, 2.0 diopters, 2.5 diopters and 3.0 diopters); wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens (see at least Par 60, by adapting the optical power value or the astigmatism value at the far-vision reference point; illustrated in figure 1 showing the 0.5 diopter isocurve not extending above the fit point FV).
	Regarding claim 9, De Rossi discloses wherein the progressive addition lens is fit within an eyewear frame having a lens height of not less than 34.0 mm (see at least Par 30, it may therefore be a lens glass that has already been trimmed to the dimensions of a lens housing of the frame for a pair of spectacles, the lens has a peripheral edge which is usually circular, for example with a diameter of 60 mm (millimeters))).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Rossi et al. US 2010/0321633 herein referred to as De Rossi in view of Divo WO 2007/122304 herein referred to as Divo and in further view of Winthrop US 6,142,627 herein referred to as Winthrop.
	Regarding claim 8, the combination of De Rossi in view of Divo teaches the progressive addition lens as recited in claim 1 (De Rossi, see at least Par 4, progressive lens). 
	The combination of De Rossi in view of Divo does not explicitly disclose wherein the progressive addition lens is fit within an eyewear frame having a lens height of not more than 42.0 mm.
	However, within a similar progressive lens endeavor, Winthrop teaches wherein the progressive addition lens is fit within an eyewear frame having a lens height of not more than 42.0 mm (see at least Col 1, In 39-59; Col 6, In 54-Col 7, In 2; the vertical or B dimension of the frame in which the lens is mounted . . .Corridors of this length will provide adequate near-vision utility in frames have B less than 36 mm).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a progressive lens as modified by Winthrop for the purpose of using a lens with a height of not more than 42 mm because it allows popular size for size for users (Winthrop, Col 1, In 39-59). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Rossi et al. US 2010/0321633 herein referred to as De Rossi in view of Divo WO 2007/122304 herein referred to as Divo and in further view of Esser et al. US 2010/0157242 herein referred to as Esser.
Regarding claim 10, the combination of De Rossi in view of Divo teaches the progressive addition lens as recited in claim 1 (De Rossi, see at least Par 4, progressive lens). 
	The combination of De Rossi in view of Divo does not explicitly disclose a nasal side marker and a temple side marker disposed on said lens.
	However, within a similar progressive lens endeavor, Esser teaches a nasal side marker and a temple side marker disposed on said lens (see at least Fig 17, Par 391, 393, functional engraving or permanent marking for the alignment of the spectacle lens is the infinite sign. The two functional engravings 210, 212 are located at a mutual distance of 34 mm at the level of the centration point or centration cross. Below the nasal infinite sign 212. . . The two-digit addition engraving 220 is located temporally below the functional engraving 210).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a nasal and temple marker as modified by Esser for the purpose of increasing individual optimization of a spectacle wearer depending on individually determined reference or design points distance and near, the individual refraction data, and the individual parameters (Esser, Par 376). 
	Regarding claim 11, De Rossi in view of Divo and in further view of Esser is applied for reasons set for against claim 9.  Esser further teaches wherein said nasal side marker and said temple side marker comprise differing shapes (see at least Fig 17; para 391, 393, the nasal infinite sign 212... The two-digit addition engraving 220 is located temporally below the functional engraving 210).
	Regarding claim 12, De Rossi in view of Divo and in further view of Esser is applied for reasons set for against claim 9. Esser further teaches wherein each of said nasal side marker and said temple side marker are disposed at least 15.0 mm away from said prism reference point of said lens (see at least Par 380, 391, 393, the prism reference point 208 is located 4 mm below the centration point. . .The two functional engravings 210, 212 are located at a mutual distance of 34 mm at the level of the centration point or centration cross.. . The two-digit addition engraving 220 is located temporally below the functional engraving 210).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berthezene US 2013/0038833 herein referred to as Berthezene in view of Winthrop US 6,142,627 herein referred to as Winthrop.
Regarding claim 13, Berthezene discloses eyewear having progressive addition lenses (see at least Par 12, progressive multifocal lenses, by the choice of a pair (addition, base) we define a whole set of complex multifocal faces), each progressive addition lens comprising: a distance vision area beginning at approximately four millimeters above a prism reference point of the lens and extending toward the top of the lens (see at least Par 102, 110, The prism reference point has a value of zero on the x-axis and a value of zero on the y-axis. .. FIG. 6 shows variation of sphere with respect to the reference point for far vision along the meridian, with the definition given above for sphere. The solid line shows the variation of mean sphere with respect to the reference point for far vision; illustrated in Fig 6-7, showing zero power starting at 4mm, used for distance vision); a fit point coinciding with said beginning of said distance vision area (see at least Par 100, fitting cross is situated 8 degrees above the direction passing through the prism reference point, or, in the case of a surface characterization of the lens, 4 mm above the geometric center (0, 0) of the lens); an intermediate vision area traversing an intermediate region of approximately fourteen millimeters in length (see at least Par 102-103, an intermediate vision region located between the far vision region and the near vision region. The surface includes a main meridian of progression passing through the three regions. . . the lens has a progression length less than 14.5 mm); and a near vision area beginning at approximately ten millimeters below the prism reference point and extending toward the bottom of the lens (see at least Par 102-103, Fig 7, the 1.75 diopter power beginning around -10 mm, and extending toward the bottom of the lens).
	Berthezene does not explicitly disclose wherein the progressive addition lens is fit within an eyewear frame having a lens height of not more than 42.0 mm.
	However, within a similar progressive lens endeavor, Winthrop teaches wherein the progressive addition lens is fit within an eyewear frame having a lens height of not more than 42.0 mm (see at least Col 1, In 39-59; Col 6, In 54-Col 7, In 2; the vertical or B dimension of the frame in which the lens is mounted . . .Corridors of this length will provide adequate near-vision utility in frames have B less than 36 mm).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine a progressive lens as modified by Winthrop with the teachings of Berthezene for the purpose of using a lens with a height of not more than 42 mm because it allows popular size for size for users (Winthrop, Col 1, In 39-59). 
	Regarding claim 16, Berthezene discloses wherein said fit point is between 5.0 mm and 9.0 mm above a 0.5 magnification isocurve of the lens (see at least Par 100, 110, the fitting cross is situated 8 degrees above the direction passing through the prism reference point, or, in the case of a surface characterization of the lens, 4 mm above the geometric center (0, 0) of the lens. .. FIG 4 shows mean isosphere lines for the front surface of the lens, the axes are graduated in mm; illustrated in figure 4, showing the 0.5 curve at around -4 mm, which would be 8 mm from the fit point)).
Claim 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berthezene US 2013/0038833 herein referred to as Berthezene in view of Winthrop US 6,142,627 herein referred to as Winthrop and in further view of De Rossi et al. US 2010/0321633 herein referred to as De Rossi.
Regarding claim 14, the combination of Berthezene in view of Winthrop discloses wherein the lens has a maximum addition power of at least 1.00 at said near vision area (Berthezene, see at least Fig 7 showing the 1.75 diopter power beginning around -10 mm, and extending toward the bottom of the lens). 
The combination of Berthezene in view of Winthrop does not explicitly disclose wherein said fit point is at least 9.0 mm above a 0.5 magnification isocurve of the lens.
However, in a similar progressive lens endeavor, De Rossi teaches wherein said fit point is at least 9.0 mm above a 0.5 magnification isocurve of the lens (see at least Par 34, 39, a fitting cross, denoted by FC, which serves for vertically adjusting a position of the lens. .. the point O is the center of this coordinate system, the point FC having as coordinates X=0 and Y=4 mm; illustrated in figure la, showing an addition power of 1 diopter, the fit point at +4mm, and the 0.5 diopter line at about -6.5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate fit points as modified by De Rossi for the purpose of use the fit point is at least 9.0 mm above a 0.5 magnification isocurve of the lens of De Rossi in the eyewear of Berthezene, because the disclosure of De Rossi would have given a user good dynamic vision (De Rossi, Par 17).
	Regarding claim 15, the combination of Berthezene in view of Winthrop discloses wherein the lens has a maximum addition power of up to, and including, 3.00 at said near vision area (see at least Par 10, addition varies from one lens to the other in the family between a minimum value of addition and a maximum addition value. Usually, the minimum and maximum values for addition are respectively 0.75 diopter and 3.5 diopters).
The combination of Berthezene in view of Winthrop does not explicitly disclose wherein said fit point is at least 5.0 mm above a 0.5 magnification isocurve of the lens.
However, in a similar progressive lens endeavor, De Rossi teaches wherein said fit point is at least 5.0 mm above a 0.5 magnification isocurve of the lens (see at least Par 34, 39, a fitting cross, denoted by FC, which serves for vertically adjusting a position of the lens. . . the point O is the center of this coordinate system, the point FC having as coordinates X=0 and Y=4 mm; illustrated in figure 5a, showing an addition of 3 diopters, the fit point at +4mm, and the 0.5 diopter line at about -3 mm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate fit points as modified by De Rossi for the purpose of use the fit point is at least 5.0 mm above a 0.5 magnification isocurve of the lens of De Rossi in the eyewear of Berthezene, because the disclosure of De Rossi would have given a user good dynamic vision (De Rossi, Par 17).
Regarding claim 17, the combination of Berthezene in view of Winthrop discloses wherein the lens has a maximum addition power of at least 1.00 at said near vision area (see at least Par109-110, Lens 1 has an addition of 1.25 diopters. . .Fig 4-6 show representations of the surface characteristics of the front surface of the lens 1).
The combination of Berthezene in view of Winthrop does not explicitly disclose wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens.
However, in a similar progressive lens endeavor, De Rossi teaches wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens (see at least Par 60, by adapting the optical power value or the astigmatism value at the far-vision reference point; illustrated in Fig 1A showing the 0.5 diopter isocurve not extending above the fit point FV).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of the 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens of De Rossi in the eyewear of Berthezene, because the disclosure of De Rossi would have given a user good dynamic vision (De Rossi, Par 17).
Regarding claim 18, the combination of Berthezene in view of Winthrop discloses wherein the lens has a maximum addition power up to, and including, 2.00 at said near vision area (see at least Par 109, lens 2 an addition of 2.00 diopters. . . Fig 7-9 are graphical representations of the surface characteristics of the front surface of the lens 2).
The combination of Berthezene in view of Winthrop does not explicitly disclose wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens.
However, in a similar progressive lens endeavor, De Rossi teaches wherein a 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens (see at least Par 60, by adapting the optical power value or the astigmatism value at the far-vision reference point; illustrated in Fig 1A showing the 0.5 diopter isocurve not extending above the fit point FV).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of the 0.5D astigmatism isocurve does not extend above the fit point on a temple side of said lens of De Rossi in the eyewear of Berthezene, because the disclosure of De Rossi would have given a user good dynamic vision (De Rossi, Par 17).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berthezene US 2013/0038833 herein referred to as Berthezene in view of Winthrop US 6,142,627 herein referred to as Winthrop and in further view of Esser et al. US 2010/0157242 herein referred to as Esser.
Regarding claim 19, the combination of Berthezene in view of Winthrop discloses the eyewear as recited in claim 13 (Berthezene, see at least Par 12, progressive multifocal lenses).
The combination of Berthezene in view of Winthrop does not explicitly disclose further comprising a nasal side marker and a temple side marker disposed on said lens.
However, in a similar progressive lens endeavor, Esser teaches further comprising a nasal side marker and a temple side marker disposed on said lens (see at least Fig 17; Par 391,393, The functional engraving or permanent marking for the alignment of the spectacle lens is the infinite sign. The two functional engravings 210, 212 are located at a mutual distance of 34 mm at the level of the centration point or centration cross. Below the nasal infinite sign 212. The two-digit addition engraving 220 is located temporally below the functional engraving 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the markers as modified by Esser for the purpose of allowing individual optimization for a user (Esser, Par 376).
Regarding claim 20, Berthezene in view of Winthrop and in further view of Esser is applied for reasons set for against claim 19.  Esser further teaches wherein said nasal side marker and said temple side marker comprise differing shapes (see at least Fig 17; para 391, 393, the nasal infinite sign 212. .. The two-digit addition engraving 220 is located temporally below the functional engraving 210).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 7, the prior art of De Rossi taken either singly or in combination with any other prior art fails to suggest such a progressive addition lens including the specific arrangement:” wherein the progressive addition lens comprises a truncated circle configuration having a lens height of not more than 45.00 mm, and a 23 circular diameter of not more than 72.0 mm”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Contet et al. US 2015/0146164, Moine et al. US 2015/0219924, and Benoit et al. US 2015/0338682 are similar progressive ophthalmic lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872